On Motion for Rehearing.
Addendum.
The appellee has filed a motion for rehearing in this case, admitting that the term “Contract Documents” means the contract between the general contractor and the owner of the construction project. However, the appellee argues that the “Contract Documents” have not been incorporated into the subcontract here, because the appellee deleted from the subcontract proposed Paragraph 1, which would have incorporated into this subcontract all of the provisions of the contract between the owner and general contractor. In addition, the appellee points out that it also deleted proposed Paragraph 6, which provided that the subcontractor would *369be bound by all of the terms of the contract between the owner and general contractor.
In rendering our decision in this case, we did not overlook the fact that Paragraphs 1 and 6 were deleted from the subcontract. However, in our opinion, the only logical conclusion to draw from the deletion of Paragraphs 1 and 6, and the insertion of Paragraph 28 (the arbitration clause), is that although all of the terms of the contract between the owner and general contractor are not to be incorporated into this subcontract — thereby binding the subcontractor to all of those terms — the rights, obligations, and procedures in the matter of arbitration are, nonetheless, analogous to those set forth in the “Contract Documents.”
As we read the Court of Appeals’ opinion, the Court of Appeals held the arbitration clause in this subcontract to be unenforceable, because the parties removed the key through which to identify the “Contract Documents” by deleting the previously referred-to paragraphs from the subcontract. This is what prompted our ruling that the subcontract need not contain a key through which to identify the term “Contract Documents,” since the meaning of this term can be provided by parol evidence. We adhere to that ruling, and we reject the construction of the subcontract being urged by the appellee.

Motion for rehearing denied.


All the Justices concur, except Smith, J., disqualified.